—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a human resource specialist for the employer. Claimant was discharged from his employment after it was discovered that he used his computer terminal to frequently access pornographic websites during working hours. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he engaged in misconduct. Claimant maintained that his behavior was nonvolitional given his “impulse control disorder.” Although claimant submitted a letter from his psychologist indicating that he suffered from posttraumatic stress disorder displayed in the form of, inter alia, obsessive behavior such as accessing pornographic websites, the evidence fails to establish that he was unable to control this impulse while working (see, e.g., Matter of Moore [County of Monroe— Hartnett], 144 AD2d 123, 124-125). Inasmuch as claimant disregarded the employer’s policy against accessing inappropriate websites at work, substantial evidence supports the Board’s decision that claimant lost his employment due to disqualifying misconduct (see generally, Matter of Cordova [Commissioner of Labor], 277 AD2d 623; Matter of Gonzalez [Sweeney], 247 AD2d 748).
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.